Citation Nr: 1220286	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  07-26 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service-connected musculotendinous strain of the right elbow.

2.  Entitlement to an increased evaluation greater than 10 percent for service-connected musculotendinous strain of the right elbow on and after February 2, 2011.

3.  Entitlement to an initial compensable evaluation for service-connected musculotendinous strain of the left elbow.

4.  Entitlement to an increased evaluation greater than 10 percent for service-connected musculotendinous strain of the left elbow on and after February 2, 2011.

5.  Entitlement to an initial compensable evaluation for service-connected gastroesophageal reflux disease.

6.  Entitlement to an increased evaluation greater than 10 percent for service-connected gastroesophageal reflux disease on and after February 2, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 through June 2006.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The Veteran's claims file is in the jurisdiction of the VA RO in Cheyenne, Wyoming.

As noted by the Board in its January 2011 Remand, although on his June 2007 VA Form 9 the Veteran checked the box indicating that he desired to appeal all issues listed in the April 2007 statement of the case, which included the two additional issues of entitlement to an initial compensable rating for service-connected anal fissure and entitlement to service connection for tinnitus, he limited his arguments to those listed on the title page of this decision.  When the RO requested clarification from his representative as to what issues he actually intended to appeal, the representative responded in July 2007 by indicating that the Veteran only wanted to appeal the issues of entitlement to an initial compensable evaluation for service-connected musculotendinous strain of the right elbow, entitlement to an initial compensable evaluation for service-connected musculotendinous strain of the left elbow, and entitlement to an initial compensable evaluation for service-connected gastroesophageal reflux disease.  Accordingly, the Board finds that the issues of entitlement to a compensable rating for service-connected anal fissure and entitlement to service connection for tinnitus are not in appellate status at this time.

In January 2011, the Board remanded the issues of entitlement to an initial compensable evaluation for service-connected musculotendinous strain of the right elbow, entitlement to an initial compensable evaluation for service-connected musculotendinous strain of the left elbow, and entitlement to an initial compensable evaluation for service-connected gastroesophageal reflux disease for further development.  By a March 2012 rating decision, the RO awarded a 10 percent evaluation for musculotendinous strain of the right elbow, effective February 2, 2011; a 10 percent evaluation for musculotendinous strain of the left elbow, effective February 2, 2011; and a 10 percent evaluation for gastroesophageal reflux disease, effective February 2, 2011.  However, as the 10 percent ratings are not a full grant of the benefits sought on appeal, the issues remain in appellate status and have been recharacterized as reflected above.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In December 2010, the Veteran's representative raised the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action. 


FINDING OF FACT

In a March 2012 statement, the Veteran requested withdrawal of the issues of entitlement to an initial compensable evaluation for service-connected musculotendinous strain of the right elbow; entitlement to an increased evaluation greater than 10 percent for service-connected musculotendinous strain of the right elbow on and after February 2, 2011; entitlement to an initial compensable evaluation for service-connected musculotendinous strain of the left elbow; entitlement to an increased evaluation greater than 10 percent for service-connected musculotendinous strain of the left elbow on and after February 2, 2011; entitlement to an initial compensable evaluation for service-connected gastroesophageal reflux disease; and entitlement to an increased evaluation greater than 10 percent for service-connected gastroesophageal reflux disease on and after February 2, 2011.


CONCLUSION OF LAW

The criteria for withdrawal of the issues of entitlement to an initial compensable evaluation for service-connected musculotendinous strain of the right elbow; entitlement to an increased evaluation greater than 10 percent for service-connected musculotendinous strain of the right elbow on and after February 2, 2011; entitlement to an initial compensable evaluation for service-connected musculotendinous strain of the left elbow; entitlement to an increased evaluation greater than 10 percent for service-connected musculotendinous strain of the left elbow on and after February 2, 2011; entitlement to an initial compensable evaluation for service-connected gastroesophageal reflux disease; and entitlement to an increased evaluation greater than 10 percent for service-connected gastroesophageal reflux disease on and after February 2, 2011 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204(b)(1) (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, in a March 2012 statement, the Veteran requested withdrawal of "the appeals on all issues."  Accordingly, there remain no allegations of errors of fact or law for appellate consideration with regard to the issues of entitlement to an initial compensable evaluation for service-connected musculotendinous strain of the right elbow; entitlement to an increased evaluation greater than 10 percent for service-connected musculotendinous strain of the right elbow on and after February 2, 2011; entitlement to an initial compensable evaluation for service-connected musculotendinous strain of the left elbow; entitlement to an increased evaluation greater than 10 percent for service-connected musculotendinous strain of the left elbow on and after February 2, 2011; entitlement to an initial compensable evaluation for service-connected gastroesophageal reflux disease; and entitlement to an increased evaluation greater than 10 percent for service-connected gastroesophageal reflux disease on and after February 2, 2011.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed. 


ORDER

The appeal for entitlement to an initial compensable evaluation for service-connected musculotendinous strain of the right elbow; entitlement to an increased evaluation greater than 10 percent for service-connected musculotendinous strain of the right elbow on and after February 2, 2011; entitlement to an initial compensable evaluation for service-connected musculotendinous strain of the left elbow; entitlement to an increased evaluation greater than 10 percent for service-connected musculotendinous strain of the left elbow on and after February 2, 2011; entitlement to an initial compensable evaluation for service-connected gastroesophageal reflux disease; and entitlement to an increased evaluation greater than 10 percent for service-connected gastroesophageal reflux disease on and after February 2, 2011 is dismissed.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


